Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 18, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153159-60                                                                                            Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  JUDITH ANGELOFF,                                                                                          Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 153159
                                                                    COA: 322643
                                                                    Oakland CC: 2013-133293-NI
  CITY OF ROYAL OAK,
            Defendant-Appellant,
  and
  GRAND TRUNK WESTERN RAILROAD
  COMPANY,
           Defendant-Appellee.

  _________________________________________/
  JUDITH ANGELOFF,
           Plaintiff-Appellee,
  v                                                                 SC: 153160
                                                                    COA: 322853
                                                                    Oakland CC: 2013-133293-NI
  CITY OF ROYAL OAK,
            Defendant-Appellant,
  and
  GRAND TRUNK WESTERN RAILROAD
  COMPANY,
           Defendant.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 18, 2016
         t1115
                                                                               Clerk